DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5 and 15 are objected to because of the following informalities:  
Claim 5 recites the limitation “the bent pipe” in lines 1-2 which should be recited to --the at least one bent pipe-- for proper antecedent basis.  
Claim 15 recites the limitation “suction” in line 3 which should be recited to --suck--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Banicevic et al. (6,209,342).
Regarding claim 1, Banicevic discloses a refrigerator comprising: 

a partition wall (17) provided between the first and second storage chambers (16 and 18; see figure 4), the partition wall (17) being configured to vertically separate the first and second storage chambers (16 and 18; see figure 4); 
an evaporator casing (46) provided at the partition wall (17) and including a first cover (48) and a second cover (50) provided at a lower side of the first cover (48), the first and the second covers (48 and 50) being configured to define a heat exchange chamber (see figures 3 and 7); 
an evaporator (52) installed inside the heat exchange chamber (see figure 7); 
a grill cover (150 and 122) provided at a rear side (back side) of the evaporator (52), the grill cover (150 and 122) being configured to support a rear portion (back portion) of the evaporator (52; see figure 7); 
a blower fan (56) received in the grill cover (150 and 122; see figure 8); 
a hook (a hooked shape flange 96) provided between the first cover (48) and the second cover (50), the hook (96) being configured to support a front portion of the evaporator (52), wherein the hook (96) is coupled to the first cover (48; see figure 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 2 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banicevic in view of Cho et al. (2012/0096887).
Regarding claim 2, Banicevic discloses the hook (96) is configured to support the refrigerant pipes (coils 52; see figure 8).
However, Banicevic fails to disclose the evaporator (52) includes a plurality of fins coupled to the refrigerant pipes.
Cho teaches a refrigerator comprises an evaporator (250) includes refrigerant pipes (251) and a plurality of fins (255) coupled to the refrigerant pipes (251; see figure 3).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the refrigerator of Banicevic to substitute the evaporator (52) with the claimed evaporator as taught by Cho in order to obtain predictable result (see MPEP 2143 section B). 
Regarding claim 14, Banicevic fails to discloses the refrigerator further comprising at least one support guide provided in the grill cover (150 and 122) and configured to support the refrigerant pipes (251, Cho; see figure 8 of Banicevic).
Cho teaches the refrigerator comprises a grill cover (152, 153, 157, 127, 240, 246 and 247). Wherein at least one support guide (241 and 246) provided in the grill cover (152, 153, 157, 127, 240, 246 and 247) and configured to support the refrigerant pipes (251; see figures 3-4 and 8).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the refrigerator of 
Regarding claim 15, Banicevic discloses the grill cover (152, 153, 157, 127, 240, 246 and 247, Cho) includes a first grill cover (240, 246 and 247, Cho), and wherein the first grill cover (240, 246 and 247, Cho) includes: a fan suction port (the suction port which associated with fan 220, Cho) configured to suction cold air passing through the evaporator (250, Cho) and guide the cold air to the blower fan (220; see figure 8 of Cho); and 
at least one first supply port (the supply port which associated with the fan 220) provided adjacent to the fan suction port (the suction port which associated with the fan 220) and configured to discharge the air passing through the blower fan (220, Cho) to the second storage chamber (18, Banicevic; see figure 8 of Banicevic and figure 8 of Cho).
Regarding claim 16, Banicevic as modified discloses the at least one support guide (241 and 246, Cho) includes a plurality of support guides (241 and 246, Cho) provided on opposite sides of the fan suction port (the suction port which associated with the fan 220; see figure 8 of Banicevic and figure 8 of Cho).

Allowable Subject Matter
Claims 3-13 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose or teach refrigerator as recited in claims 3 and 17-18, in particular, the limitation 
“the hook includes: a pipe support configured to support at least one of the refrigerant pipes; and a cover coupler that extends upward from the pipe support and is configured to be coupled to the first case” as recited in claim 3, 
“the grill cover further includes a second grill cover coupled to a rear portion of the first grill cover, and wherein the second grill cover includes: a fan seat on which the blower fan is seated; and a coupling guide provided adjacent to the fan seat, the coupling guide being configured to protrude forward from a front portion of the second grill cover to support a rear portion of the first grill cover” as recited in claim 17, and 
“the grill cover further includes a third grill cover coupled to a lower side of the first grill cover, and wherein the third grill cover includes a second supply port configured to discharge cold air passing through the blower fan to the second storage chamber” as recited in claim 18, respectively are not disclosed or taught in the prior art of record. 
Banicevic fails to disclose the structure and support function of the hook as required in claim 3 and the detail structure of the second and third grill covers as required in claims 17 and 18. Therefore, claims 3 and 17-18 are allowable.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571) 270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/KUN KAI MA/Primary Examiner, Art Unit 3763